IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-20-00295-CV

                       IN THE INTEREST OF K.I., A CHILD



                             From the 74th District Court
                              McLennan County, Texas
                              Trial Court No. 2020-134-3


                             MEMORANDUM OPINION


       Appellant, S.B., challenges the trial court’s order terminating her parental rights to

her child, K.I. Appellant’s appointed appellate counsel has filed an Anders brief, asserting

that he has diligently reviewed the record and that, in his opinion, the appeal is frivolous.

See generally Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see In

re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order) (applying Anders to

termination appeals).

                                       I.     ANDERS BRIEF

       Pursuant to Anders, appellant’s court-appointed appellate counsel has filed a brief

and a motion to withdraw with this Court, stating that his review of the record yielded
no error upon which an appeal can be predicated. Counsel’s brief meets the requirements

of Anders, as it presents a professional evaluation demonstrating why there are no

arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex.

Crim. App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’

points of error if counsel finds none, but it must provide record references to the facts

and procedural history and set out pertinent legal authorities.” (citing Hawkins v. State,

112 S.W.3d 340, 343-44 (Tex. App.—Corpus Christi 2003, no pet.))); Stafford v. State, 813

S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc).

         In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), appellant’s counsel has carefully discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. Counsel has informed this Court

that he has: (1) examined the record and found no arguable grounds to advance on

appeal; (2) served a copy of the brief and counsel’s motion to withdraw on appellant; and

(3) provided appellant with a copy of the record and informed her of her right to file a

pro se response. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510

n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an adequate period of time

has passed, and appellant has not filed a pro se response.

                                   II.   INDEPENDENT REVIEW

         Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.


In the Interest of K.I., a child                                                      Page 2
75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988). We have reviewed the entire record

and counsel’s brief and have found nothing that would arguably support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1”); Stafford, 813 S.W.2d at 509.

                                      III.   CONCLUSION

         Based on the foregoing, we affirm the judgment of the trial court. In addition, we

remind appellant’s appointed counsel that if appellant, after consulting with counsel,

desires to file a petition for review, counsel is still under a duty to timely file with the

Texas Supreme Court “a petition for review that satisfies the standards for an Anders

brief.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016); see In re G.P., 503 S.W.3d 531, 535 (Tex.

App.—Waco 2016, pet. denied); see also TEX. FAM. CODE ANN. § 107.016. Moreover, we

deny counsel’s motion to withdraw. See In re P.M., 520 S.W.3d at 27-28; In re G.P., 503

S.W.3d at 535 (“Because appellate counsel’s duty extends beyond this Court’s decision,

we will not require the filing of a motion to withdraw to be filed contemporaneously with

the Anders brief in termination of parental rights proceedings unless counsel believes

good cause exists for the withdrawal for reasons other than the filing of the Anders

brief.”); see also TEX. FAM. CODE ANN. § 107.016.




In the Interest of K.I., a child                                                         Page 3
                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray
       Justice Johnson, and
       Justice Neill
Affirmed; motion denied
Opinion delivered and filed January 27, 2021
[CV06]




In the Interest of K.I., a child                               Page 4